Citation Nr: 0431304	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  99-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1978 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the above claim.

In May 2004, the veteran testified at a hearing over which 
the undersigned Veterans Law Judge presided while traveling 
to the RO, a transcript of which has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required for compliance with VA's duty to notify 
and assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The RO has 
not sent the veteran an adequate notice letter with respect 
to his claim for service connection for PTSD.  On remand, 
this should be accomplished.

During his testimony before the undersigned Veterans Law 
Judge, the veteran asserted that he has PTSD which is due to 
witnessing the death of a fellow serviceman named Johnson 
while in basic training at Fort Knox, Tennessee; witnessing a 
friend and fellow serviceman named Williams die in a motor 
vehicle accident during his period of service in Fort Lewis, 
Washington; and witnessing a soldier with the Korean Army 
killed while on duty along the demilitarized zone in the 
Republic of Korea.  

A letter from the United States Services Center For Unit 
Records Research (USASCRUR) dated in June 2003 indicates that 
a search of the described incidents could not be documented 
as records from the veteran's respective units from 1978 were 
not maintained.  USASCRUR also noted that the available 
records did not list a Private Johnson or a Private Kim as 
ill, injured, wounded or killed during the time frame 
provided by the veteran.  However, there is no indication 
with regard to Private Williams and the alleged motor vehicle 
accident in Fort Lewis, Washington.  As such, given the 
foregoing factors, on remand USASCRUR should be provided with 
the additional evidence and requested to provide any 
available information which might corroborate the veteran's 
additional alleged in-service stressor.  If it is determined 
that any of the veteran's stressors are verified, a VA 
psychiatric examination should be scheduled.  

Finally, during his hearing, the veteran testified that he 
receives treatment for PTSD at the VA Medical Centers in 
Detroit, Battle Creek, and Saginaw, Michigan.  These records 
should be obtained on remand.

Accordingly, this appeal is REMANDED for the following 
actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for PTSD; (2) 
the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Make arrangements to obtain the 
veteran's VA treatment records for PTSD 
from the VA Medical Centers in Detroit, 
Battle Creek, and Saginaw, Michigan.

3.  Advise the veteran to submit more 
specific and any verifying information 
that he can regarding the stressors he 
claims to have experienced in service.  He 
should provide as many details as possible 
of the claimed stressors such as dates, 
places, detailed descriptions of the 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  Inform him that his failure to 
provide this detailed information could 
prevent the verification of his stressors 
and result in an adverse decision.

4.  After a response is received from the 
veteran or the time for response expires, 
request that the USASCRUR provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of his alleged stressors as 
identified, to include the incident at 
Fort Lewis, Washington, wherein a Private 
Williams was to have been killed in a 
motor vehicle accident, as well as any 
other stressors he describes in response 
to the above request for information.  
Provide USASCRUR with copies of any lay 
statements of record and personnel records 
obtained showing service dates, duties, 
and units of assignment.  If unable to 
provide such information, they should be 
asked to identify the agency or department 
that could provide such information and 
the RO should conduct follow-up inquiries 
accordingly.

5.  If it is determined that any of the 
veteran's stressors are verified, a VA 
psychiatric examination should be 
scheduled.  The claims file and a separate 
copy of this remand must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available for 
review in conjunction with the examination  
Any further indicated tests and studies to 
include psychological studies are to be 
conducted. 

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported and established as having 
occurred during the veteran's active 
service. 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations, including 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded an appropriate period of 
time within which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




